Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to Applicant's Preliminary Amendment, filed on 12/28/20219, in which claims 1-10 are canceled and claims 11-30 are newly added.
Claims 11-30 are pending in the current application and are examined on the merits herein.
Priority
This application is a continuation of application 16/462510, now US 11,351,171, filed on 5/20/2019, which is the National Stage Application of PCT/CN2017/109280, filed on 11/3/2017.  The instant application claims foreign priority to CN 201611036830.5 filed on 11/23/2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy was filed in the parent application on 5/20/2019 and the English translation and statement of translation accuracy was made of record in the parent application on 6/21/2021, thus foreign priority has been perfected.

Information Disclosure Statement
The information disclosure statement (IDS) dated 6/21/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14, 18, 22 and 26 are rejected under 35 U.S.C. 101 because their scope covers the same invention as claims 1-5 of US 11,351,171. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13, 15-17, 19-21, 23-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Crum et al. (US 2003/0008016, IDS).
Crum et al. discloses nutritive compositions containing vitamins, whey, FOS, and bovine or caprine colostrum for the creation and maintenance of a healthy intestinal flora and for the enhancement of the immune system (abstract). Crum discloses that the composition maybe an oral composition, in the form of capsules, tablets, solids, liquids or other art recognized oral dosage forms. (¶0066) Crum et al. discloses that improvement in the health of intestinal flora results in improvement in GI motility. (¶0007) Crum et al. discloses a preferred embodiment of the composition comprising inositol, choline bitartrate, PABA (or para-aminobenzoic acid), thiamine mononitrate (vitamin B1), riboflavin (vitamin B2), nicotinamide (vitamin B3), calcium pantothenate (vitamin B5), pyridoxine hydrochloride (vitamin B6), biotin (vitamin B7), folic acid and folate glutamate (vitamin B9), cyanocobalamin (vitamin B12), and ascorbic acid (vitamin C) (¶0069; 0075).
 Crum et al. does not specifically teach the amounts of the vitamins as instantly claimed.
Crum et al. teaches preferred ranges for the thiamine mononitrate (vitamin B1), riboflavin (vitamin B2), nicotinamide (vitamin B3), calcium pantothenate (vitamin B5), pyridoxine hydrochloride (vitamin B6), biotin (vitamin B7), folic acid and folate glutamate (vitamin B9), cyanocobalamin (vitamin B12), choline bitartrate, inositol, PABA and ascorbic acid (vitamin C) (¶0075). Crum et al. teaches the present compositions, when optional vitamins and minerals are added as described below, may contain from about 30% to about 500% of the Recommended Daily Allowance (RDA) or Daily Value (DV) of vitamins and minerals. (¶0047)
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to select the optimal amount of the vitamins from within the preferred ranges taught by Crum et al. through routine experimentation. One of ordinary skill in the art would have been motivated to select the optimal amount of the vitamins with a reasonable expectation of success because Crum et al. teaches the preferred embodiment comprising the preferred ranges for each of the vitamins comprised therein, and Crum et al. teaches the composition may contain from about 30% to about 500% of the Recommended Daily Allowance (RDA) or Daily Value (DV) of vitamins, suggesting it would have been obvious to select of the optimal amount of each vitamin in order to help enhance the immune system. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). (MPEP § 2144.05(II)) In the instant case Crum et al. suggests one of ordinary skill in the art would have been motivated to determine wherein the disclosed set of ranges is the optimum combination of vitamins to help enhance the immune system.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 11-13, 15-17, 19-21, 23-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN104337813A, 2/11/2015, IDS) in view of Crum et al. (US 2003/0008016, IDS).
Zhou teaches a composition of vitamin B suitable for the prevention and/or treatment of states or diseases related to lack of gastrointestinal motility such as irritable bowel syndrome (Abstract, Claims 1-4, 14-20). Zhou teaches the B vitamins used are B1, B2, B3, B5, B6, B9, B12, inositol, PABA and choline bitartrate (ibid). Zhou teaches a preferred embodiment where the composition comprises an effective amount of a vitamin B1 (thiamine), vitamin B2 (riboflavin), vitamin B3 (niacin), vitamin B5 (pantothenic acid), vitamin B6, folic acid, biotin, choline bitartrate, inositol and a pharmaceutically acceptable carrier, specifically 10 parts of vitamin B1, 15 parts of vitamin B2, 25 parts of vitamin B3, 100 parts of vitamin B5, 10 parts of vitamin B6, 0.1 part Biotin, 0.4 parts folic acid, 250 parts choline bitartrate, 250 parts inositol, 0.025 parts vitamin B12 and 50 parts para-aminobenzoic acid (ibid). Zhou teaches in another more preferred embodiment the composition further comprises an effective amount of a vitamin from another group. The compound of other vitamins include vitamin A, vitamin C, vitamin D, vitamin E, and vitamin K. (p. 8). 
Zhou does not specifically disclose method wherein the composition comprises vitamin C, more specifically 150 parts of vitamin C.
The disclosure of Crum et al. is referenced as discussed above. 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Zhou with Crum et al. in order to select the method wherein the composition comprises the effective amount of the vitamin from another group wherein the other vitamin is vitamin C and the select the effective amount of the vitamin C. One of ordinary skill in the art would have been motivated to combine Zhou with Crum et al. with a reasonable expectation of success because both Zhou and Crum et al. are drawn to compositions for use to improve gastrointestinal health such as related to IBS. Zhou teaches the other vitamin such as vitamin C is included in an effective amount and teaches particularly preferred ratio amounts of particular ingredients, and Crum et al. teaches preferred ranges of all of the recited components. 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lockett et al. (US 5,626,884; 1997, IDS).
Lockett et al discloses the following composition, which may be in the form of a liquid gel, tablet or capsule: (Cols. 3-4)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

With respect to the limitation regarding GI motility, it is noted that the combined prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
 Lockett et al. does not specifically teach the amounts of the vitamins as instantly claimed.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to select the optimal amount of the vitamins from within the preferred, overlapping ranges taught by Lockett et al. through routine experimentation. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). (MPEP § 2144.05(II)) In the instant case Crum et al. suggests one of ordinary skill in the art would have been motivated to determine wherein the disclosed set of ranges is the optimum combination of vitamins to help enhance the immune system.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorndal et al. (WO 2003/082339, IDS).
Bjorndal et al. discloses composition comprising vitamin C, at 200-800 mg, and the following vitamin B complex: (¶00039-00040, 0053; Claim 1)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Bjorndal also discloses that the composition is preferably an oral composition, in the form of capsules, tablets, solids, liquids or other art recognized oral dosage forms. (¶00029) With respect to use limitations regarding GI motility, it is noted that the prior art does not teach that the composition can be used in the manner instantly claimed.  However, the cited recitations are considered an “intended use” of the claimed composition. The “intended use” of the claimed composition does not patentably distinguish the composition, per se, since such disclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
 Bjorndal et al. does not specifically teach the weight ratio of the vitamins as instantly claimed.
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to select the optimal amount of the vitamins from within the preferred, overlapping ranges taught by Bjorndal et al. through routine experimentation. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). (MPEP § 2144.05(II)) In the instant case Crum et al. suggests one of ordinary skill in the art would have been motivated to determine wherein the disclosed set of ranges is the optimum combination of vitamins to help enhance the immune system.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 27-30 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of US 17/057058. Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are obvious variants of the composition of ‘058, when considering the claims in light of the ‘058 specification. Specifically, the formulation as oral dosage forms is disclosed on p. 24 of ‘058. The instant oral composition components anticipate the claims of ‘058, save for the oral limitation. Hence, since ‘058 envisions an oral composition, the claims of ‘058 are obvious over the instant claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 11-13, 15-17, 19-21 and 23-25 of the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US 11,351,171. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘171 anticipate the instant claims.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623